Citation Nr: 1314405	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  10-21 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and K.H.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1955 to August 1975.  This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Service connection was denied therein for a bilateral shoulder condition and for degenerative cervical spine.

In November 2011, the Veteran and his friend K.H. testified regarding both of the aforementioned issues at a Travel Board hearing before the undersigned Veterans Law Judge.  The Board remanded the issues for additional development in March 2012.  The Appeals Management Center (AMC) granted service connection for degenerative joint disease (DJD) of the cervical spine as well as for associated left upper extremity peripheral neuropathy and right upper extremity peripheral neuropathy in a February 2013 rating decision.  The benefits sought on appeal with respect to the Veteran's cervical spine were granted, in other words.  It follows that the only issue remaining relates to his shoulders (and only insofar as there is a disorder other than the already service-connected peripheral neuropathy).

That issue is once again REMANDED to the RO via the AMC, in Washington, DC, based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  VA will notify the Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).  


REMAND

Although the Board sincerely regrets the further delay of a second remand, adjudication of this matter cannot proceed at this time.  Further additional development is needed.  Such development is necessary to ensure that the Veteran is afforded every possible consideration.  VA indeed has a duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

This duty requires that any VA medical opinion provided, whether or not there was an obligation to do so, with respect to a service connection issue be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A VA medical opinion is adequate when it allows the Board to undertake a fully informed adjudication.  Id.  Thus, it must consider all potential theories of entitlement raised by the Veteran or the record.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  The rationale for the opinion also must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Board's March 2012 remand was drafted so as to satisfy the duty to assist.  It directed a VA medical opinion concerning the Veteran's shoulders be rendered following a VA medical examination of them.  The examiner specifically was to opine as to whether it is at least as likely as not that a right shoulder, left shoulder, or bilateral shoulder disorder was present at the time of the Veteran's service discharge or within one year thereafter or is the result of his service, to include any incident or injury sustained therein.  If the answer was negative, the examiner further was to opine as to whether it is at least as likely as not that a right shoulder, left shoulder, or bilateral shoulder disorder has been permanently aggravated by a service-connected disability or treatment for such a disability.  These disabilities were noted to include fracture of the pelvis and sacrum with lumbar arthritis, right ankle sprain with osteoarthritis, right elbow epicondylitis with osteoarthritis, right hip arthritis, left hip arthritis, hearing loss, tinnitus, hemorrhoids, and appendectomy scar.  With respect to each opinion, the examiner was to explain the rationale.  This was to include discussion of the Veteran's lay statements and testimony, service treatment records to include those documenting two motor vehicle accidents (MVAs), and post-service treatment records.

In June 2012, the Veteran underwent a VA medical examination regarding his shoulders.  Right shoulder strain and left shoulder strain were diagnosed.  Diagnostic testing further was noted to have shown degenerative or traumatic arthritis in the left shoulder.  The examiner opined following completion of the examination that these conditions were less likely than not incurred in or caused by the Veteran's service.  The rationale provided was that there is no medical evidence of trauma to the shoulders or an ongoing shoulder problem.  A July 1965 service treatment record containing a diagnosis of shoulder bursitis was acknowledged, but it was noted that there was no history of trauma at that time and that shoulder treatment was not sought subsequently.

"A remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268 (1998).  Here, there was not full or even substantial compliance with the Board's March 2012 remand directives concerning the provision of a VA medical opinion.  Dyment v. West, 13 Vet. App. 141 (1999) (another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The failure to comply with these directives, which were tailored to comply with the duty to assist requirement that a VA medical opinion be adequate, signifies that the VA medical opinion rendered is inadequate.  Indeed, the Board remains unable to adjudicate the Veteran's entitlement to service connection for a bilateral shoulder disorder in a fully informed manner.  The following two reasons lead to this conclusion.

First, the June 2012 examiner's opinion is incomplete.  It addresses whether the Veteran's current right and left shoulder disorders were incurred in or otherwise are related to his service.  Yet it does not address whether or not one or both of these disorders has been permanently aggravated by a service-connected disability or treatment for such a disability, as was required.  It is reiterated that, in addition to the disabilities set forth by the Board in its remand directive, the Veteran recently was service connected for cervical spine DJD, peripheral neuropathy of the right upper extremity, and peripheral neuropathy of the left upper extremity.  Whether or not one or both of the Veteran's shoulder disorders is aggravated by them or treatment for them thus must be addressed as well.  Causation as well as aggravation due to the recently service-connected cervical spine DJD and upper extremity peripheral neuropathy must be addressed.  38 C.F.R. § 3.310(a) (2012) (secondary service connection means that a current non-service-connected disability "is proximately due to or the result of a service-connected disease or injury"); Allen v. Brown , 7 Vet. App. 439 (1995) (secondary service connection is established when a current disability either was proximately caused by or has been proximately aggravated by a service-connected disability).

Second, the examiner provided a clear but not a full rationale for the incomplete opinion that was rendered.  Some explanation but not a complete explanation was provided as to why the negative opinion was rendered, in other words.  The entire rationale was very terse at only two sentences long.  There was no discussion of the Veteran's lay statements and testimony, as was required.  There also was no discussion of the service treatment records documenting MVAs or of post-service treatment records, as was required.  In fact, the only medical evidence discussed was a particular service treatment record diagnosing right shoulder bursitis.  A November 1956 service treatment record containing a diagnosis of right shoulder muscular strain curiously was not even mentioned.  This suggests, though does not conclusively prove, that the examiner's opinion was based at least partially on the inaccurate factual premise that the Veteran sought shoulder treatment on only one occasion.  Reonal v. Brown, 5 Vet. App. 458 (1993) (the factual premises underlying a medical opinion, whether VA or private, must be accurate).

It follows from the above that a new VA medical opinion is needed.  So that arrangements can be made in this regard, remand is required.  Another VA medical examination is not necessary unless further physical assessment of the Veteran or interview of him in person is deemed necessary by the opiner.  Further interview of the Veteran alone, if necessary, indeed can occur via telephone. 

One final point is of import.  VA medical opinions must be based on consideration of the Veteran's entire medical history.  Stefl, 21 Vet. App. at 120; Ardison v. Brown, 6 Vet. App. 405 (1994).  Any outstanding post-service treatment records, whether VA or private, thus must be associated with the claims file or the "eFolder" before the new VA medical opinion is rendered.  Development in this regard was undertaken pursuant to the Board's March 2012 remand.   Further development accordingly is required only if new treatment records are identified by the Veteran on remand.  Any temporary claims file in existence at the RO also must be retrieved before the new VA medical opinion is rendered.  In this regard, it is noted that this appeal was recertified to the Board on March 7, 2013.  The Virtual VA "eFolder" reveals that the Veteran underwent a VA QTC medical examination following which a VA QTC medical opinion was rendered for right shoulder bursitis on March 19, 2013.  This strongly suggests that the RO is in the process of adjudicating a claim of entitlement to service connection for right shoulder bursitis even though this appeal encompasses right shoulder bursitis and any other diagnosed condition of this shoulder, the left shoulder, or both shoulders.

Given the above, a REMAND is directed for the following:

1.  Retrieve any temporary claims file in existence from the RO.

2.  Provide the Veteran with a comprehensive list of the post-service private and VA treatment records that have been obtained, and ask that he identify any outstanding such records.  Also ask that, if these records are private, he either submit them or authorize their release to VA.  Undertake any records development (requests and, if necessary, notification that they were not successful) indicated based on his response.  

3.  After completion of the above development, arrange for another VA medical opinion to be provided regarding the Veteran's bilateral shoulder disorder.  The claims file, any temporary claims file, and pertinent documents in the Virtual VA "eFolder" shall be made available to and reviewed by the opiner.  If deemed necessary by the opiner, arrangements shall be made for another VA medical examination so that the Veteran can be interviewed in person and/or physically assessed again.  If interview alone is deemed necessary, such may occur via telephone.  

The opiner thereafter should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed right shoulder, left shoulder, or bilateral shoulder disorder:  (a) was incurred during or is related to the Veteran's service to include as a result of one or both MVAs, the documented right shoulder muscular strain, the documented right shoulder bursitis, duties that repeatedly required working above head level, or otherwise (b) if arthritis, was manifested (diagnosis is not required) within his first post-service year (August 1975 to August 1976), (c) was caused by his service-connected cervical spine DJD, or (d) has been aggravated (permanently worsened beyond the natural progression) by one or more of his service-connected disabilities.  These include cervical spine DJD, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, fracture of the pelvis and sacrum with lumbar arthritis, right ankle sprain with osteoarthritis, right elbow epicondylitis with osteoarthritis, right hip arthritis, left hip arthritis, hearing loss, tinnitus, hemorrhoids, and appendectomy scar.  If aggravation is found, a further opinion is needed as to:  (a) the level of disability prior to the aggravation and (b) the current level of disability.  This is necessary so that the amount of disability attributable solely to the aggravation may be determined.

A clear and complete rationale (explanation) shall be provided for each opinion rendered.  This shall include discussion of pertinent medical principles, with a citation for any literature referenced, as well as the pertinent medical evidence and lay evidence.  Service treatment records, post-service VA and private treatment records, the previous VA medical examinations and opinions, and the Veteran's statements and testimony therefore specifically must be discussed.  Chronicity and continuity of symptomatology therefore also specifically must be discussed.  If an opinion cannot be provided without resort to mere speculation, a complete and clear rationale for why this is so shall be provided.  In so doing, it specifically shall be indicated whether or not the inability to render the opinion is because more information is needed, because the limits of current medical knowledge have been exhausted, or because of some other reason.

Each of the above actions shall be documented fully in a report.  A copy of the report shall be placed in the Veteran's claims file or "eFolder."

4.  Finally, readjudicate the Veteran's entitlement to service connection for a bilateral shoulder disorder.  If this benefit is not granted, he and his representative shall be provided with a supplemental statement of the case (SSOC) and afforded the requisite time period to respond.  A copy of the SSOC shall be placed in the claims file or "eFolder."

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

It is reiterated that this appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).  Therefore, it must be handled expeditiously.  It also must be handled expeditiously because such is required for all matters remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  A remand is in the nature of a preliminary order and does not constitute a decision on the merits by the Board.  38 C.F.R. § 20.1100(b) (2012).

